Citation Nr: 0733545	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-40 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a right knee disability from October 10, 2003, to January 
15, 2007, and a disability rating higher than 10 percent from 
January 16, 2007, to the present.

2.  Entitlement to an initial compensable disability rating 
for a scar of the right knee.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, assigning noncompensable, initial 
ratings for the veteran's right knee disability and right 
knee scar, effective October 10, 2003.

During the pendency of this appeal, the RO granted an 
increased rating of 10 percent for the veteran's right knee 
disability, effective January 16, 2007.  This did not satisfy 
the veteran's appeal for a higher initial rating for his 
right knee disability.


REMAND

In January 2007, the veteran submitted to the RO lay 
statements describing his right knee disability.  Two of 
these statements indicate that the veteran underwent surgery 
on his right knee in December 2006, and one statement notes 
that he participated in physical therapy on a daily basis.  A 
January 2007 VA examination report contains no reference to 
the surgery or physical therapy but notes that the veteran 
reported missing three weeks of work because of his knee.

Records of the December 2006 surgery and physical therapy are 
pertinent to issues on appeal.  It does not appear that any 
attempt was made to identify or obtain those records before 
this appeal was certified to the Board.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to provide any medical records 
pertaining to the December 2006 surgery 
and subsequent physical therapy or the 
identifying information and any necessary 
authorizations to enable VA to obtain such 
records on his behalf.  It also should 
request him to identify any other medical 
records, not already of record, that 
pertain to his right knee disability and 
scar of the right knee, including records 
for the period since December 2006.

2.  The RO or the AMC should then obtain a 
copy of any pertinent records identified 
but not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform him and request him to 
provide the outstanding evidence.

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



